IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 18, 2008

                                     No. 08-50766                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DAVID E HENDERSON

                                                  Plaintiff - Appellant
v.

WILLIE E WILLIAMS, Chief, Los Angeles Police Department; CHIEF OF
POLICE, San Diego, California Police Department; ALICE VILLALOBOS,
State Bar of California, Special Investigator

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:08-CV-154


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       David E. Henderson, proceeding pro se, appeals the district court’s
dismissal of his complaint under Federal Rule of Civil Procedure 8(a) for failure
to state a claim upon which relief can be granted. On appeal, Henderson
appears to have submitted a copy of his lower-court complaint as his appellate
brief. Although we apply less stringent standards to pro se litigants and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 08-50766

liberally construe their briefs, “pro se parties must still brief the issues and
reasonably comply with the standards of” Federal Rule of Appellate Procedure
28 regarding the requirements for an appellate brief. Grant v. Cuellar, 59 F.3d
523, 524 (5th Cir. 1995). Accordingly, because Henderson has not briefed the
issues for appeal and has not reasonably complied with the requirements of Rule
28, we DISMISS his appeal for want of prosecution. Fed. R. App. P. 42.3.2
(“[W]hen appellant fails to order the transcript, fails to file a brief, or otherwise
fails to comply with the rules of the court, the clerk must dismiss the appeal for
want of prosecution.”); see also Grant, 59 F.3d at 524-25.




                                         2